NOTICE: NOT FOR PUBLICATION.
UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL AND
                    MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                   DEAN ELLERY ROSBAUGH, Appellant.

                              No. 1 CA-CR 14-0726
                                FILED 6-16-2015


             Appeal from the Superior Court in Mohave County
                          No. S8015CR201300519
                 The Honorable Rick A. Williams, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant
                           STATE v. ROSBAUGH
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Peter B. Swann joined.


W I N T H R O P, Judge:

¶1             Dean Ellery Rosbaugh (“Appellant”) appeals the trial court’s
finding that he violated conditions of his probation and the subsequent
reinstatement and extension of his probation. Appellant’s counsel has filed
a brief in accordance with Smith v. Robbins, 528 U.S. 259 (2000); Anders v.
California, 386 U.S. 738 (1967); and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969), stating that she has searched the record on appeal and found no
question of law that is not frivolous. Appellant’s counsel therefore requests
that we review the record for fundamental, reversible error. See State v.
Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). This court allowed
Appellant to file a supplemental brief in propria persona, but Appellant has
not done so.

¶2            We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes sections 12-
120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible error, we
affirm.

                FACTS AND PROCEDURAL HISTORY2

¶3           On April 25, 2013, a grand jury issued an indictment, charging
Appellant with one count of theft of means of transportation, a class three
felony, and one count of conducting a chop shop, a class two felony.
Pursuant to a plea agreement, Appellant pled guilty to theft of means of
transportation, and the State dismissed the charge of conducting a chop
shop. On December 20, 2013, the trial court suspended sentencing and


1     We cite the current Westlaw version of the applicable statutes
because no revisions material to this decision have since occurred.

2     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).



                                      2
                           STATE v. ROSBAUGH
                            Decision of the Court

placed Appellant on three years’ probation. That same day, Appellant
signed the “Uniform Conditions of Supervised Probation” and “Special
Conditions of Probation,” acknowledging the specific conditions of his
probation.

¶4             On July 9, 2014, Adult Probation Officer (“APO”) Blanco filed
a petition to revoke Appellant’s probation, alleging Appellant had violated
conditions 11 and 12 of his probation. Condition 11 required Appellant to
“participate and cooperate in any program of counseling or assistance as
determined by the [Adult Probation Department].” Condition 12
prohibited Appellant from using or possessing “illegal drugs or controlled
substances” and required Appellant to “submit to drug and alcohol testing
as directed by the [Adult Probation Department].”

¶5            At the probation violation hearing, APO Blanco testified
Appellant had violated the conditions of his probation, including twice
testing positive for methamphetamine, failing to comply with required
urinalysis testing, and failing to comply with the terms of his intensive
outpatient counselling agreement. Appellant did not testify at the hearing.
The trial court found Appellant had violated conditions 11 and 12 of his
probation. On September 30, 2014, the trial court reinstated Appellant’s
probation, extended the probationary period until September 4, 2017, and
ordered that Appellant serve 120 days in jail as a condition of his probation.
Appellant timely appealed.

                                 ANALYSIS

¶6            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
¶ 30, 2 P.3d at 96. The evidence presented at the violation of probation
hearing was substantial and supported the court’s decision to reinstate and
extend Appellant’s probation. Appellant was represented by counsel at all
stages of the proceedings and gave a statement at the disposition hearing.
The proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶7             After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Appellant has




                                       3
                           STATE v. ROSBAUGH
                            Decision of the Court

thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.

                               CONCLUSION

¶8          The trial court’s orders finding that Appellant violated his
probation, and reinstating and extending Appellant’s probation, are
affirmed.




                                    :ama




                                       4